DETAILED ACTION
	Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 11-12, and 14 are objected to because of the following informalities:  
In claim 5, line 3, it is suggested that “the two ends of the body member” be changed to --two ends of the body member-- because the structures lack an antecedent basis.
In claim 11, line 2, it is suggested that “the ends of the curved part” be changed to --ends of the curved part-- because the structures lack an antecedent basis. 
In claim 11, line 3, it is suggested that “the angle” be changed to --an angle-- because the structure lacks an antecedent basis.
In claim 12, line 2, it is suggested that “the axis of the tubing” be changed to --an axis of the tubing--, because the structure lacks an antecedent basis.  Alternatively, the recitation could be changed to --a longitudinal axis of the tubing-- to clarify what axis of the tubing, or --the longitudinal axis of the tubing-- because the recitation would define the tubing as being elongated, so there’s inherently only one longitudinal axis.  See also the 112 rejection below regarding the recitation.
In claim 14, line 2, it is suggested that “the axis of the tubing” be changed to --an axis of the tubing--, because the structure lacks an antecedent basis.  Alternatively, the recitation could be changed to --a longitudinal axis of the tubing-- to clarify what axis of the tubing, or --the longitudinal axis of the tubing—because the recitation would define the tubing as being elongated, so there’s inherently only one longitudinal axis.  See also the 112 rejection below regarding the recitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected (wherein claim 13 inherits its rejection due to its dependency) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is unclear how a curvature (which is understood to typically refer to an angle in degrees or radians) can be quantitatively related to a wall thickness, because the units for the two measurements are understood to be different.  As understood, the curvature is meant to be a measurement of distance, such as an arc length.
In claim 12, line 2, it is unclear what is meant by “the opposite side from the pressing part from the axis of the tubing” because it is unclear what is the structure “the opposite side” refers to and what is the axis of the tubing.  As understood, the recitation is meant to recite the side of the tubing opposite from the pressing part about the longitudinal axis of the tubing.
Claim 12 recites the limitation "the pressing part side" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  As understood, as discussed above, the recitation is meant to refer to the side of the tubing with the pressing part.
In claim 14, line 2, it is unclear what is meant by “the side of the pressing part from the axis of the tubing” because it is unclear what is the structure “the side of the pressing part” refers to and what is the axis of the tubing.  As understood, the recitation is meant to recite the side of the tubing with the pressing part about the longitudinal axis of the tubing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (US 2003/0010946).
Regarding claim 1, Furukawa discloses in Figs. 1-8 a pinch valve comprising 5
a valve part (comprising body 16), 
a tubing 1 inside of which a flow path is formed and accommodated in the valve part, 
a pressing part (comprising pressing piece 15) pressing the tubing 1 or releasing the pressing to cause the tubing 1 to deform and open and close the flow path, and 
a drive part (comprising piston 11) driving the pressing part, 10
the pinch valve further comprising a seal part (comprising the unlabeled o-ring in the through hole 5 of the cylinder body 4 that seals against the connecting portion 13) sealing a fluid connection between a space near an outside surface of the tubing 1 and an outside of the pinch valve (like the applicant’s fourth seal member 17).
Regarding claim 3, Furukawa discloses in Figs. 1-8 that the seal part has a second seal member (comprising the unlabeled o-ring in the through hole 5 of the cylinder body 4 that seals against the connecting portion 13) and the second seal member is provided between the valve part 16 and the drive part 11 (see Figs. 2-3).
Regarding claim 5, Furukawa discloses in Figs. 1-8 that the valve part has a body member 16 holding the tubing 1, connecting members 20 arranged at the two ends of the body member 16, and cap nuts 34 screwed over the two ends of the body member 16 together with the connecting member 20.
Regarding claim 9, Furukawa discloses in Figs. 1-8 that the material of the valve part 16 is a plastic (paragraph 12).
Claims 1-2 and 7 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekisui (JP 10-89503).
Regarding claim 1, Sekisui discloses in Figs. 1-2 a pinch valve comprising 5
a valve part 12, 
a tubing 4 inside of which a flow path is formed and accommodated in the valve part 12, 
a pressing part 3 pressing the tubing 4 or releasing the pressing to cause the tubing 4 to deform and open and close the flow path, and 
a drive part (comprising stem 2) driving the pressing part 3, 10
the pinch valve further comprising a seal part (comprising any of seals 114, 51) sealing a fluid connection between a space near an outside surface of the tubing 4 and an outside of the pinch valve (like the applicant’s seals 25, 29, 33/133).
Regarding claim 2, Sekisui discloses in Figs. 1-2 that the seal part has a first seal member (comprising the o-ring 51 abutting the end face 41 of the tubing 4) the valve part 12 has an abutting surface abutting against an end face 41 of the tubing 4, and the first seal member is provided between the end face 41 of the tubing 4 and the abutting surface.
Regarding claim 7, Sekisui discloses in Figs. 1-2 that the seal member 51 is an O-ring 51.
Claims 1, 4, and 6 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 4,895,341).
Regarding claim 1, Brown discloses in Figs. 7-16 a pinch valve comprising 5
a valve part (comprising valve body B, and alternatively including and any parts of the casing member 170 mounted therein), 
a tubing (C) inside of which a flow path is formed and accommodated in the valve part, 
a pressing part 98 pressing the tubing (C) or releasing the pressing to cause the tubing (C) to deform and open and close the flow path, and 
a drive part (comprising the piston portion of the actuating mechanism D that is actuated either by fluid pressure or a manual actuator as shown in Fig. 8, and alternatively including either of the halves 222, 224 of the casing member 170) driving the pressing part 98, 10
the pinch valve further comprising a seal part (such as seals 44, 48 in Fig. 8) sealing a fluid connection between a space near an outside surface of the tubing (C) and an outside of the pinch valve (like the applicant’s third seal member 29).
Regarding claim 4, Brown discloses in Fig. 8 that the seal part has a third seal member (comprising either of seals 44, 48), the valve part (comprising valve body B and casing member 170 mounted therein) has a body member (B) and a holding member 170 holding the tubing (C) and accommodated in the body member (B), and the third seal member is provided between the body member (B) and the holding member 170.
Regarding claim 6, Brown discloses in Fig. 7 that the seal part has a fourth seal member (comprising the unlabeled o-ring on the pressing part 98), the drive part has a piston (comprising the widest part of the actuating mechanism D) and a base plate .
Claims 1-2 and 8 (alternatively: 1-2) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knauf (US 3,920,215).
Regarding claim 1, Knauf discloses in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising 5
a valve part 12, 14, 30, 32, 34, 36, 
a tubing 128 inside of which a flow path is formed and accommodated in the valve part 12, 14, 30, 32, 34, 36, 
a pressing part (comprising any of compressing member 16, 18) pressing the tubing 128 or releasing the pressing to cause the tubing 128 to deform and open and close the flow path, and 
a drive part (comprising any of camming surfaces 24, 26 on the valve part 30) driving the pressing part, 10
the pinch valve further comprising a seal part (comprising seal member 174) sealing a fluid connection between a space near an outside surface of the tubing 128 and an outside of the pinch valve (like the applicant’s first seal member 33).
Regarding claim 2, Knauf discloses in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising a seal part 174 that has a first seal member 174 (like the applicant’s first seal member 33), the valve part 12, 14, 30, 32, 34, 36 has an abutting surface (on any of housing parts 34, 36) against an end face 160 of the tubing 128, and the first seal member 174 is provided between the end face 160 of the tubing 128 and the abutting surface.
Regarding claim 8, Knauf discloses in Figs. 8-12 that the first seal member 174 is an annular projection 174 formed at the abutting surface.
Claims 1, 10, 12, 14 (alternatively: 1; as understood: 10 and 14) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al. (US 2013/0119284).
Regarding claim 1, Fukano discloses in Figs. 1-4 a pinch valve comprising 5
a valve part 4, 
a tubing 12 inside of which a flow path is formed and accommodated in the valve part 4, 
a pressing part (comprising valve plug 54) pressing the tubing 12 or releasing the pressing to cause the tubing 12 to deform and open and close the flow path, and 
a drive part (comprising movable iron core 38) driving the pressing part, 10
the pinch valve further comprising a seal part (comprising cover plate 28, which seals the valve hole 26, as disclosed in paragraph 20) sealing a fluid connection between a space near an outside surface of the tubing 12 and an outside of the pinch valve (like the applicant’s o-rings 16, 17).
Regarding claim 10, Fukano discloses in Figs. 1-4 a pinch valve comprising a curvature of a front end part 58 of the pressing part 54 abutting against the tubing 12 that is 1.1 to 4.2 times a wall thickness of the tubing 12 (because the arc length on the curvature portion of the pressing part 54 at projection 58 is approximately 2-3 times the wall thickness of the tubing 12).
Regarding claim 12, Fukano discloses in Figs. 1-4 that at the opposite side from the pressing part 54 from the axis of the tubing 12 (i.e. on the side of the tubing 12, or valve part 14, opposite from the pressing part 54), a bottom supporting surface 
Regarding claim 14, Fukana teaches in Figs. 1-4 that at the side of the pressing part 54 from the axis of the tubing 12 (i.e. on the side of the tubing 12, or valve part 14, with the pressing part 54), a top support surface (comprising the surface of the valve part 14 that the top of the tubing 12 abuts) supporting the tubing 12 except at the part corresponding to the pressing part 54 is provided and a distance between a center of the front end part 58 of the pressing part 54 and an edge of the top support surface is 3 to 6 times the wall thickness of the tubing 12 in a vertical cross-section in an axial direction of the tubing 12 (because the distance between the center of the front end part 58 and the closest edge of the top support surface is approximately 4 times the wall thickness of the tubing 12, as shown in the cross-sections of the drawings, and illustrated in the annotated copy of Fig. 1 below).
[AltContent: textbox (1x wall thickness)][AltContent: textbox (4x wall thickness)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    645
    427
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Knauf (US 3,920,215).
Regarding claim 2, Furukawa discloses in Figs. 1-8 that the valve part 16, 20, 34, 29 has an abutting surface (on any of the connecting bodies 29) abutting against an end face of the tubing 1.  Furukawa lacks teaching that the seal part has a first seal member that is provided between the end face of the tubing and the abutting surface.
Knauf teaches in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising a seal part 174 that has a first seal member 174 (like the applicant’s first seal member 33), and the first seal member 174 is provided between the end face 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinch valve disclosed by Furukawa to include a first seal member in between the end face of the tubing and the abutting surface of the valve part to seal the valve even for high pressures, as Knauf teaches (col. 6, lines 56-68).
Regarding claim 8, Knauf teaches in Figs. 8-12 that the first seal member 174 is an annular projection 174 formed at the abutting surface.
Claims 10-11 (alternatively: 10; as understood: 10-11) are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Bergandy (US 4,442,954).
Regarding claim 10, Furukawa discloses a pinch valve, as previously discussed, but lacks a curvature of a front end part of the pressing part abutting against the tubing that is 1.1 to 4.2 times a wall thickness of the tubing.
Bergandy teaches in Figs. 1-4 a pinch valve comprising a curvature of a front end part of the pressing part 10 abutting against the tubing 2 that is 1.1 to 4.2 times a wall thickness of the tubing 2 (because the arc length on the curvature portion of the pressing part 10 is approximately 2 times the wall thickness of the tubing 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing part disclosed by Furukawa to have a curvature on the front end part that abuts against the tubing and to have the curvature be 1.1 to 4.2 times a wall thickness of the tubing, as Bergandy teaches, because the curvature provides sloped sides on the pressing part 
Regarding claim 11, Bergandy teaches in Figs. 1-4 that the pressing part 10 has a curved part and two straight parts connected to the ends of the curved part in a vertical cross-section in an axial direction of the tubing and the angle formed by the two straight parts is 55 to 90 degrees (as shown in Figs. 1 and 3).
Claims 12-13 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Bergandy, as applied to claim 10 above, and further in view of Whear (US 3,426,539).
Regarding claim 12, Furukawa discloses in Figs. 1-8 that at the opposite side from the pressing part 15 from the pressing part 15 from the axis of the tubing 1 (i.e. on the side of the tubing 1, or valve part 16, opposite from the pressing part 15), a bottom support surface (on the valve part 16) supporting the tubing 1 is provided.  Furukawa and Bergandy lack the bottom supporting surface being provided with a support projection causing part of the tubing to project out to the pressing part side.
Whear teaches in Figs. 1-4 a similar supporting surface for tubing 11 formed by plate 3 and adjustable plug 7 across from pressing part 12, wherein the supporting surface is provided with a support projection (on adjustable plug 7) causing part of the tubing 11 to project out to the pressing part side (i.e. the side of the tubing 11 with the pressing part 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinch valve in the combination of Furukawa and Bergandy to include a support projection on the support 
Regarding claim 13, Whear teaches in Figs. 1-4 that the height of the support projection is 7% to 40% of the wall thickness of the tubing (as suggested by Fig. 2).  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furukawa, Bergandy, and Whear to have the adjustable support projection taught by Whear to have any height (within the bore of the valve part through which the tubing passes), including 7% to 40% of the wall thickness of the tubing, to adjust the fully open flow to the users desires.  Furthermore, the 7% to 40% range provides constriction, if the user desires, while reducing strain on the tubing, and any additional constriction could be performed by actuation of the pressing part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753